Citation Nr: 9934381	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-18 244 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right index finger injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for bilateral hearing 
loss disability, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for a right foot 
injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1951 to July 
1971.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Residuals of a right index finger injury are manifested 
by no more than suspect ankylosis of the distal phalanx of 
the index finger of the right hand.

2.  Bilateral hearing loss disability is manifested by an 
average pure tone threshold of 67.5 decibels on the right and 
71.25 decibels on the left.  Discrimination ability is 78 
percent correct on the right and 74 percent correct on the 
left.

3.  Right foot injury is manifested by slight prominence of 
the proximal interphalangeal joint of the great toe and some 
tenderness to palpation.


CONCLUSIONS OF LAW

1.  Residuals of a right index finger injury are no more than 
10 percent disabling.  38 U.S.C.A. § 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5225 (1999).

2.  Bilateral hearing loss disability is no more than 20 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.7, Part 4, Diagnostic Code 6100 (1999).

3.  Right foot injury is no more than 10 percent disabling.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings

The appellant has contended that higher evaluations should be 
assigned for his service connected residuals of a right 
finger injury, bilateral hearing loss disability and a right 
foot injury.

In regard to the claims for increased ratings for residuals 
of a right index finger injury and a right foot injury, the 
RO has increased the assigned evaluations during the 
pendency of the appeal.  However, an RO decision awarding an 
increase in a veteran's disability rating, but not awarding 
the maximum benefit allowed, does not fully resolve the 
administrative appeal from the original rating, rather, the 
appeal initiated by the notice of disagreement with the 
original rating remains pending unless the veteran withdraws 
it.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the 
appellant has not withdrawn his appeal, the claims are well 
grounded.
The claim for an increased evaluation for bilateral hearing 
loss disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  This finding is based on the appellant's 
contentions that his disability is more disabling than 
currently evaluated.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

The RO has met its duty to assist the appellant in the 
development of his claims under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from all identified treatment 
sources and a VA examination was conducted.  Furthermore, 
there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.  The appellant failed to report 
for the September 1999 Travel Board hearing.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


Right Index Finger

Service connection for residuals of a right index finger 
injury was granted in November 1993 and assigned a 10 percent 
evaluation.

The appellant contended that his disabilities have gotten 
much worse and higher evaluations are warranted.

This disability is evaluated under Diagnostic Code 5225 for 
ankylosis of the index finger.  A 10 percent evaluation is 
assigned for favorable or unfavorable ankylosis of either the 
major or minor index finger.  Extremely unfavorable ankylosis 
is rated as amputation of the index finger under Diagnostic 
Code 5153.  With metacarpal resection (more than one-half of 
the bone lost) a 30 percent evaluation is assigned for the 
major hand and a 20 percent evaluation is assigned for the 
minor hand.  Without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto, a 20 percent 
evaluation is assigned for either the major or minor hand.

The following appears in the Schedule for Rating Disabilities 
before Diagnostic Codes 5216 through 5219 ("Multiple Fingers: 
Unfavorable Ankylosis") as well as before Diagnostic Codes 
5220 through 5223 ("Multiple Fingers: Favorable Ankylosis").  
By their express terms, the following does apply to 
Diagnostic Codes 5224 through 5227 as well.  See Hill v. 
Principi, 3 Vet. App. 540, 541 (1992); Shipwash v. Brown, 8 
Vet. App. 218, 225 (1995).  In pertinent part, when 
classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, with either joint in extension or in extreme flexion, 
will be rated as amputation.  38 C.F.R. § 4.71a (1999).

On VA examination in January 1997, the right index finger had 
a suspect ankylosis of the distal phalanx that was deviated 
radialwise.  There were no circulatory disturbances and 
normal adduction and abduction of the digit.  Post-traumatic 
ankylosis of the distal phalanx of the index finger of the 
right hand was diagnosed.  The appellant did not report for 
X-rays.

The VA Medical Center records submitted do not show 
examination or treatment of the right index finger.

The appellant is at the maximum schedular evaluation for his 
disability under Diagnostic Code 5225.  This contemplates 
favorable and unfavorable ankylosis.  However, the issue is 
whether there is extremely unfavorable ankylosis warranting 
evaluation as amputation under Diagnostic Code 5153.

Extremely unfavorable ankylosis requires, in addition to 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, that one of the ankylosed joints be 
either in extension or in extreme flexion.  Shipwash, 8 Vet. 
App. at 225.  There was normal adduction and abduction of the 
digit and ankylosis of the distal phalanx only.  Therefore, 
extremely unfavorable ankylosis has not been shown.  The 
medical evidence indicates that, at best, there is some 
radial deviation in the right index finger.

The appellant is competent to state that his condition is 
worse.  However, the training and experience of the medical 
personnel makes their findings more probative as to the 
extent of the disability.  The findings on VA examination did 
not demonstrate extremely unfavorable ankylosis which would 
warrant evaluation under Diagnostic Code 5153.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990).

Since the appellant is at the maximum evaluation for 
limitation of motion, further analysis under the concept of 
functional impairment and DeLuca v. Brown, 8 Vet. App. 202 
(1995) is not necessary, since functional impairment is rated 
as limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  See also, DeLuca, supra, Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  A further discussion of the facts would 
serve no useful purpose, since there is no legal, "actual or 
potential" entitlement to an increased evaluation for 
residuals of a right index finger injury.  Mintz v. Brown, 6 
Vet. App. 277, 283 (1994).


Bilateral Hearing Loss Disability

Service connection for bilateral hearing loss disability was 
granted in November 1993 and assigned a 10 percent 
evaluation.  The appellant perfected an appeal as to this 
denial and a VA audiology examination was conducted in 
January 1997.  Thereafter, the RO increased the evaluation 
for bilateral hearing loss disability in a November 1998 
rating decision.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiological tests 
in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service- connected defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and Part 4, 
Diagnostic Code 6100 (1999).

The Board notes that the regulations governing hearing loss 
disabilities were amended in May 1999.  When a regulation 
changes after a claim has been filed but before the appeal 
process has been completed, the version most favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  See 38 U.S.C.A. § 5110.  Although the Diagnostic 
Code provisions have changed, the general method for 
evaluating hearing loss disability have not except for the 
provisions of 38 C.F.R. § 4.86 (1999).  The Board has 
reviewed those criteria and determined that this appellant 
does not meet them.  In sum, in this case, the regulatory 
change has no effect on the outcome of the case.

On the authorized audiological evaluation in January 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
35
55
90
90
LEFT
X
35
70
90
90

Puretone threshold averages were 67.5 on the right and 71.25 
on the left.  Speech audiometry revealed speech recognition 
ability of 78 percent in the right ear and of 74 in the left 
ear.

The U. S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veteran's Appeals prior to March 1, 
1999) (hereinafter Court) has noted that the assignment of 
disability ratings for hearing impairment are derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations produce a 20 percent disability 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 6100.  The 
appellant has not reported specific complaints of hearing 
loss except that he feels that a higher percent disability 
evaluation is warranted.  The Board finds the preponderance 
of the evidence is against the claim, and an increased 
evaluation for left ear hearing loss disability is not 
warranted.  38 U.S.C.A. § 5107, Lendenmann, 3 Vet. App. at 
349.  The Board concludes that there is no conflict in the 
evidence.  The preponderance of the evidence is against the 
claim, and an increased evaluation is not warranted.  The 
appellant's statement does not serve a basis for the award of 
an increased evaluation.  38 U.S.C.A. § 5107, Lendenmann, 3 
Vet. App. at 349.


Right Foot Injury

Service connection for a right foot injury was granted in 
November 1993 and assigned a noncompensable evaluation.  In a 
June 1996 rating decision the RO confirmed and continued the 
noncompensable evaluation.  After VA examination in January 
1997, the evaluation was increased to 10 percent.  

This disability is evaluated under Diagnostic Code 5284 which 
assigns evaluations for other foot injuries.  For severe 
injuries a 30 percent evaluation is warranted.  For 
moderately severe injuries a 20 percent evaluation is 
warranted.  For moderate injuries a 10 percent evaluation is 
warranted.  With actual loss of use of the foot, the 
disability is to be rated at 40 percent.

Lacking evidence of pes planus, hammertoe, malunion of the 
tarsal or metatarsal bones or other foot deformity, no other 
Diagnostic Code is applicable.

The inservice injury consisted of a simple fracture at the 
distal end of the first metatarsus.  At separation it was 
said to be completely healed without weakness, deformity or 
limitation of motion.  VA Medical Center records submitted in 
support of the claim do not show treatment or evaluation of 
the right foot.

A VA examination was conducted in January 1997.  The 
appellant reported a painful right great toe.  On examination 
there was as slight prominence of the proximal 
interphalangeal joint of the great toe.  There was some 
tenderness elicited on applying digital pressure to that 
joint.  This possibly indicated an ongoing osteoarthritis of 
that digit at that point.  There was no pes planus, no 
discernable hammertoe deformity and no plantar calluses.  The 
appellant did not report for the requested X-rays.  Post-
traumatic osteoarthritis of the metatarsophalangeal joint of 
the first digit of the right foot was diagnosed.

The preponderance of the evidence is against a higher 
evaluation under Diagnostic Code 5284 for other foot 
injuries, as there is no competent evidence of a moderately 
severe disability.  The competent medical examiner has 
described the residual injuries as a slight prominence with 
some tenderness with the application of pressure.  Possible 
osteoarthritis of that joint was indicated, however the 
appellant did not report for the requested X-rays to confirm 
such a diagnosis.  Even so, application of Diagnostic Code 
5003 for osteoarthritis would not afford the appellant a 
higher evaluation for one minor joint.  At best there is 
periarticular pathology productive of painful motion.  See 
38 C.F.R. § 4.59 (1999).

The Board has also considered the application of 38 C.F.R. 
§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.  The current evaluation 
contemplates the presence of degenerative changes and some 
pain.  See 38 C.F.R. § 4.59 (1999).  In order to warrant an 
increased evaluation, the disability must approximate the 
actual or functional equivalent of a moderately severe foot 
injury.  Lacking competent medical evidence of less movement 
that normal; more movement than normal; weakened movement; 
excess fatigability; incoordination; or moderately severe 
painful movement that limits function to that degree, a 
higher evaluation is not warranted.  The appellant's 
statements are non-specific and do not provide a basis to 
award an evaluation in excess of 10 percent.  In sum, there 
is minimal functional impairment.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

The claim for increased ratings for residuals of a right 
index finger injury, bilateral hearing loss disability, and 
right foot injury is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

